Order filed, May 19, 2022.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                       ____________

                                   NO. 01-22-00256-CV

                            ELEANOR O. SLANE, Appellant

                                             V.

                              BOB BOROCHOFF, Appellee


                        On Appeal from the 270th District Court
                                Harris County, Texas
                            Trial Court Case 2021-69655



                                         ORDER

       The reporter’s record in this case was due April 14, 2022. See Tex. R. App. P.
35.1. On May 4, 2022, this court ordered the court reporter to file the record within 10
days. The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

       We order Julian Lynn Rivera, the official (or substitute) court reporter, to file the
record in this appeal, if any, within 10 days of the date of this order.
       No further extension will be entertained absent exceptional circumstances. The
trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If the reporter does not timely file the record
as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                           PER CURIAM